Citation Nr: 1135999	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  08-14 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran had active service from April 2003 to April 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

Evidence pertinent to the matters on appeal was received by VA in January 2010; the evidence was not accompanied by a waiver of initial RO consideration.

A February 2009 RO decision denied the Veteran's claim of entitlement to service connection for low back disability.  The Veteran filed a notice of disagreement with the decision, and a statement of the case was issued in August 2009.  The claims file does not contain a substantive appeal as to the low back issue.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's representative's August 2011 written brief presentation has essentially requested that the Veteran be afforded a VA PTSD examination as the Veteran's PTSD has worsened since his last VA PTSD examination.  The Veteran last underwent a VA PTSD examination in October 2008.

Based on the evidence in this case (in particular, the Veteran's December 2009 statement as well as psychiatric complaints noted in a December 2008 VA social worker note), the Board views this as a situation in which the Veteran essentially contends that his PTSD has worsened since his October 2008 VA PTSD examination.  As such, the Board finds that the Veteran should be afforded a VA examination to evaluate the disability impact of his service-connected PTSD.  VAOPGCPREC 11-95 (April 7, 1995).

The Board notes that a claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board observes that the Veteran indicated in his December 2009 statement that he was no longer working and had been laid off.  Comments made later in the statement appear to indicate that the Veteran's lay off  (or inability to find other work) was at least in part related to his PTSD.  As such, the issue of entitlement to a TDIU must be adjudicated by the AOJ prior to appellate consideration.

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice relative to the issue of entitlement to a TDIU.  Afford an appropriate period for response.

2.  After completion of the above, the Veteran should be afforded a VA examination to determine the nature and severity of his service-connected PTSD.  The claims file must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed, and all findings reported in detail.

The examiner is asked to state whether it is at least as likely as not that the Veteran's PTSD precludes the Veteran from obtaining or maintaining substantially gainful employment.

3.  The AOJ should then, based on all the evidence of record, including that received in January 2010, readjudicate the issue of entitlement to an initial rating in excess of 30 percent for PTSD.  If the benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and the representative should be afforded the appropriate period to respond.

4.  Thereafter, the AOJ should adjudicate the issue of entitlement to a total rating based on individual unemployability due to service-connected disabilities.  Notice of the determination and the Veteran's appellate rights should be provided to the Veteran and his representative.  Only if an appeal is completed as to this matter should the TDIU issue be returned to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


